
	
		I
		112th CONGRESS
		2d Session
		H. R. 6584
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2012
			Mr. Markey (for
			 himself, Mr. Cohen,
			 Ms. Slaughter,
			 Mr. Lynch, and
			 Mr. Olver) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide for the compounding of drug products.
	
	
		1.Short titleThis Act may be cited as the
			 Verifying Authority and Legality In
			 Drug Compounding Act of 2012.
		2.Application of
			 Federal law to practice of pharmacy compounding
			(a)AmendmentSection 503A of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 353a) is amended to read as follows:
				
					503A.Pharmacy
				compounding
						(a)In
				generalSections 501(a)(2)(B)
				and 505 shall not apply with respect to a drug product if each of the following
				applies:
							(1)The drug product
				is compounded for an identified individual patient based on the receipt
				of—
								(A)a valid
				prescription order; or
								(B)a notation,
				approved by the prescribing practitioner, on the prescription order that a
				compounded product is necessary for the identified patient.
								(2)The drug product is compounded by a
				licensed pharmacist in a State-licensed pharmacy or a Federal facility, or by a
				licensed physician, pursuant to such prescription order or notation.
							(3)The drug product is compounded exclusively
				from—
								(A)ingredients that comply with the standards
				of an applicable United States Pharmacopoeia or National Formulary monograph;
				or
								(B)if such a
				monograph does not exist, ingredients that are ingredients in a drug—
									(i)for which an
				approval of an application filed under subsection (b) or (j) of section 505 is
				in effect; or
									(ii)that may be
				lawfully marketed in the United States without such an approval pursuant to the
				definition of a new drug in section 201.
									(4)Any bulk substance
				used for purposes of compounding the drug product—
								(A)is manufactured by
				an establishment that is registered under section 510 (including a foreign
				establishment that is registered under section 510(i)); and
								(B)is accompanied by valid certificates of
				analysis.
								(5)The pharmacist or
				physician compounding the drug product complies with the standards of any
				applicable United States Pharmacopoeia chapters on pharmacy compounding.
							(6)The drug product, including the dosage form
				and any ingredient thereof, is not included in the list under subsection
				(b).
							(7)The drug product
				is not a copy of a commercially available drug.
							(b)List of drug
				products that should not be compounded
							(1)In
				generalFor purposes of subsection (a)(6), the Secretary
				shall—
								(A)develop and
				maintain a list of drug products that should not be compounded, including any
				categories, dosage forms, or ingredients of such drug products; and
								(B)include on such
				list, at a minimum—
									(i)drug products (or categories, dosage forms,
				or ingredients thereof) whose compounding is reasonably likely to cause an
				adverse effect on safety or effectiveness of such drug product; and
									(ii)drug products (or categories, dosage forms,
				or ingredients thereof) that have been withdrawn or removed from the market
				because they have been found to be unsafe or not effective.
									(2)Initial
				publication; updatesThe Secretary shall—
								(A)not later than 1
				year after the date of the enactment of the Verifying Authority and Legality In Drug Compounding Act
				of 2012, publish an initial list under paragraph (1); and
								(B)not less
				frequently than every year thereafter, review and, as appropriate, update the
				list under paragraph (1).
								(3)AvailabilityThe
				Secretary shall make the list under paragraph (1) available on the public Web
				site of the Food and Drug Administration.
							(4)Transmission to
				State regulatory agenciesUpon publication of the initial list
				under paragraph (1), and upon each update to the list, the Secretary shall
				transmit an up-to-date copy of the list to the agency in each State with
				primary responsibility for regulating the compounding of drugs.
							(c)Waiver of
				requirement of individually identified patient for specified drug
				products
							(1)Waiver
				authorityThe Secretary may, with respect to a drug product sold
				or dispensed by a pharmacy or pharmacist, waive the requirement of subsection
				(a)(1) that the drug product be compounded for an individually identified
				patient if the Secretary determines that compounding the drug product is
				necessary—
								(A)to address a drug
				shortage; or
								(B)to protect public
				health or well-being.
								(2)DurationThe duration of a waiver under paragraph
				(1) shall not exceed 1 year, unless the Secretary determines that an extension
				is necessary to continue—
								(A)to address the
				drug shortage for which such waiver was originally approved; or
								(B)to protect public
				health or well-being.
								(3)Waivers by
				States prohibitedThe Secretary may not authorize any State to
				grant waivers under this subsection.
							(d)Waiver of
				requirement of individually identified patient for specified pharmacies and
				pharmacists
							(1)Waiver
				authorityThe Secretary may waive the requirement of subsection
				(a)(1) that the drug product be compounded for an individually identified
				patient if the pharmacy or pharmacist—
								(A)submits an
				application that meets the requirements of paragraph (5)(A) and is satisfactory
				to the Secretary (or, subject to paragraph (3), the State); and
								(B)agrees to comply
				with any condition of operation and any limitations specified by the Secretary
				as a requirement for such waiver, including the conditions and limitations
				specified under paragraph (5).
								(2)Ineligible
				pharmaciesA pharmacy or
				pharmacist required to be registered under section 510 for purposes of
				compounding a drug product is not eligible for a waiver under this subsection
				for such purposes.
							(3)Types of
				pharmacies eligible for waiverSubject to
				paragraph (2), the Secretary shall
				specify types of pharmacies and pharmacists that are eligible for a waiver
				under this subsection, and shall include the following types:
								(A)Any pharmacy or pharmacist within a
				hospital system that is compounding drug products exclusively for dispensing to
				patients within that hospital system.
								(B)Any pharmacy or
				pharmacist that compounds sterile drug products.
								(C)Any pharmacy or
				pharmacist that compounds drug products in limited quantities before the
				receipt of a valid prescription for an individual patient who is located in the
				same State as the pharmacy or pharmacist, based on a history of the pharmacy or
				pharmacist receiving such valid prescription.
								(4)Waivers by
				States allowed
								(A)Memorandum of
				understandingThe Secretary
				may authorize a State to grant waivers under paragraph (1) to pharmacies and
				pharmacists in such State pursuant to a memorandum of understanding entered
				into between the Secretary and the State—
									(i)ensuring, to the
				Secretary’s satisfaction, that the State’s program for granting waivers will be
				implemented in accordance with the requirements of this section (including the
				application of different requirements for different types of pharmacies, as
				specified under
				paragraph (5)(B)); and
									(ii)including such
				other information and assurances as the Secretary may require.
									(B)DeterminationThe
				Secretary shall establish criteria and a process for determining whether to
				authorize a State to grant waivers under paragraph (1).
								(C)Scope of
				authorizationIn authorizing a State to grant waivers under
				subparagraph (A), the Secretary may
				limit such authority to apply only with respect to certain types of pharmacies
				and pharmacists specified under
				paragraph (3).
								(D)LimitationA waiver granted by a State to a pharmacy
				or pharmacist under
				subparagraph (A) shall only apply
				with respect to compounded drug products sold or dispensed within such
				State.
								(5)Applications;
				requirements
								(A)In
				generalFor each type of pharmacy or pharmacist specified under
				paragraph (3), the Secretary shall
				specify, in the regulations under subsection (j), the following:
									(i)The information
				that is required to be included in an application for a waiver under paragraph
				(1).
									(ii)The circumstances
				necessary to support the approval of such an application by the Secretary, or
				by a State that is authorized to grant waivers under paragraph (4), including
				the criteria that shall be used to evaluate such an application.
									(iii)The conditions
				of operation, including good manufacturing practices and requirements for
				third-party testing, applicable to the compounding of drugs under such a
				waiver.
									(iv)Any limitations on the activities that a
				pharmacy or pharmacist may engage in under such a waiver.
									(v)The duration (and
				renewability) of such a waiver.
									(B)Specificity to
				types of pharmacies and pharmacistsIn establishing requirements under
				subparagraph (A), the Secretary
				shall make the requirements specific to each type of pharmacy and pharmacist
				specified by the Secretary under
				paragraph (3).
								(e)Waiver of
				requirement regarding copies of commercially available drug
							(1)Waiver
				authorityThe Secretary may, with respect to a drug product sold
				or dispensed by a pharmacy or pharmacist, waive the requirement of subsection
				(a)(7) if the Secretary determines that compounding the drug product is
				necessary to protect public health or well-being.
							(2)DurationThe duration of a waiver under paragraph
				(1) shall not exceed 1 year, unless the Secretary determines that an extension
				is necessary to protect public health or well-being.
							(3)Waivers by
				States prohibitedThe Secretary may not authorize any State to
				grant waivers under this subsection.
							(f)InspectionsThe facilities of any pharmacy or
				pharmacist compounding drug products pursuant to a waiver under subsection (c),
				(d), or (e) shall be subject to inspection under section 704 for purposes of
				determining compliance with the provisions of this Act applicable to such
				compounding.
						(g)Cancellation of
				waiver
							(1)In
				generalThe Secretary shall publish notice at least 30 days
				before cancelling a waiver under subsection (c), (d), or (e).
							(2)Exception for
				public health and safetyThe Secretary may cancel a waiver
				without regard to paragraph (1) in order to prevent an adverse impact on public
				health or safety.
							(h)LabelingThe labeling of any drug product compounded
				pursuant to subsection (a) shall include the following statement: This
				drug has not been tested for safety and effectiveness and is not approved by
				the FDA. Serious adverse reactions to this drug should be reported to the
				pharmacy where it was received and the FDA at _____. The blank shall
				specify a phone number and a Web site, to be provided by the Secretary for
				purposes of this subsection.
						(i)Reporting by
				pharmacists and physicians
							(1)Adverse
				eventIf a pharmacist or physician compounding a drug product
				pursuant to this section becomes aware of any adverse event associated with the
				use of such product, not later than 10 calendar days after becoming so aware,
				the pharmacist or physician shall report such adverse event to the
				Secretary.
							(2)Information
				related to risk of injury or deathIf a pharmacist or physician compounding a
				drug product pursuant to this section becomes aware of information concerning
				any bacteriological, fungal, or other contamination; any significant chemical,
				physical, or other change; or any deterioration of a compounded drug product
				that has already been distributed by the pharmacist or physician, that could
				cause serious injury or death, not later than 5 calendar days after becoming so
				aware, the pharmacist or physician shall report such information to the
				Secretary.
							(j)RegulationsThe Secretary shall promulgate regulations
				for carrying out this section, which shall include the following:
							(1)The types of
				pharmacies and pharmacists specified pursuant to subsection (d)(3).
							(2)The criteria and
				process for determining whether a State may provide a waiver under subsection
				(d)(4).
							(3)The information
				specified under subsection (d)(5)(A).
							(4)The requirements applicable to different
				types of pharmacies and pharmacists under subsection (d)(5).
							(5)The requirements
				for inspections under subsection (f).
							(k)DefinitionsIn this section:
							(1)The term copy of a commercially
				available drug product does not include a drug product in which there is
				a change, made for an identified individual patient, which produces for that
				patient a significant difference, as determined by the prescribing
				practitioner, between the compounded drug and the comparable commercially
				available drug product.
							(2)The term compounding does not
				include mixing, reconstituting, or other such acts that are performed in
				accordance with directions contained in approved labeling provided by the
				product's manufacturer and other manufacturer directions consistent with that
				labeling.
							.
			(b)MisbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by
			 adding at the end the following:
				
					(bb)If it is a drug product compounded pursuant
				to section 503A and its labeling does not include the statement required by
				section
				503A(h).
					.
			(c)Conforming
			 amendmentSection 704(a)(2)(A) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 374(a)(2)(A)) is amended by inserting subject to
			 section 503A, before pharmacies which maintain
			 establishments.
			(d)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall promulgate final regulations for
			 carrying out the amendments made by subsections (a), (b), and (c).
			(e)Effective
			 dateThe amendments made by
			 subsections (a), (b), and (c) shall take effect on the date that is 1 year
			 after the date of the enactment of this Act.
			3.Registration and
			 inspection of manufacturers compounding drug products
			(a)RegistrationSection 510(g) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360(g)) is amended by adding at the end the
			 following: With respect to compounding drugs, the exemption in paragraph
			 (1) does not apply with respect to any pharmacy to the extent to which the
			 pharmacy is, in effect, manufacturing such drugs, as determined by the
			 Secretary, taking into consideration the extent to which such pharmacy sells
			 the drugs across State lines, the quantity of the drugs sold, and any other
			 factors determined appropriate by the Secretary..
			(b)InspectionSection 704(a)(2) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 374(a)(2)) is amended by adding at the end
			 the following flush text:
				
					With
				respect to compounding drugs, the exemption in subparagraph (A) does not apply
				with respect to any pharmacy to the extent to which the pharmacy is, in effect,
				manufacturing such drugs, as determined by the Secretary, taking into
				consideration the extent to which such pharmacy sells the drugs across State
				lines, the quantity of the drugs sold, and any other factors determined
				appropriate by the
				Secretary..
			(c)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Health and Human Services shall promulgate regulations for carrying out the
			 amendments made by subsections (a) and (b).
			(d)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 1 year after the date of the enactment of this Act.
			
